
	
		I
		111th CONGRESS
		2d Session
		H. R. 5203
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2010
			Mr. Cole (for himself
			 and Mr. Teague) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To direct the Secretary of Defense to establish a center
		  of excellence for the study of tinnitus, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tinnitus Research for Military Health Improvement
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Tinnitus, or the perception of sound where
			 no external source of such sound exists, is the most prevalent disabling
			 condition that affects members of the Armed Forces, most notably those members
			 who have been exposed to blast injuries during combat, or other high noise
			 level situations.
			(2)Tinnitus is the
			 leading service-connected disability for returning members of the Armed Forces
			 and the prevalence of tinnitus is continuing to increase at alarming
			 rates.
			(3)An otologic, or
			 ear, injury such as tinnitus has been shown to decrease performance and
			 situational awareness during combat, seriously compromising the ability of a
			 member of the Armed Forces to hear and execute commands properly, thereby
			 jeopardizing not only the affected member but other members as well.
			(4)While certain
			 types of sensory impairment in combat or other military activities may be
			 readily apparent, otologic injuries such as tinnitus may not be easily
			 noticeable, which necessitates the need for more rigorous screening for
			 tinnitus before and after deployment, and for additional research to
			 distinguish tinnitus from other forms of brain injury incurred during combat.
			(5)Medical evidence to date suggests a
			 demonstrated link between tinnitus and post-traumatic stress disorder and
			 traumatic brain injury, such that improved understanding of treatment of
			 tinnitus may also directly advance research efforts to address post-traumatic
			 stress disorder and traumatic brain injury.
			(6)Improving the
			 treatment and prevention of tinnitus will benefit all members of the Armed
			 Forces who are increasingly at risk of injury from high-decibel equipment or
			 explosive devices.
			3.Center of
			 Excellence for the Study of Tinnitus
			(a)Establishment
				(1)In
			 generalThe Secretary of
			 Defense shall establish one or more Centers of Excellence (in this section
			 referred to as a center) for the study of tinnitus.
				(2)LocationThe
			 Secretary shall establish a center at a military installation in the United
			 States where members of the Armed Forces perform activities involving high
			 rates of sound, including artillery instruction and other basic combat training
			 related activities.
				(b)ResponsibilitiesA center shall have the responsibilities as
			 follows:
				(1)To study and enhance existing treatment
			 modalities for members of the Armed Forces with tinnitus, including diagnosed
			 cases of recurrent, chronic, or severe tinnitus.
				(2)To conduct basic and clinical research to
			 prevent, treat, and cure tinnitus, including studies on the neurological
			 changes in the brain associated with tinnitus.
				(3)To coordinate research activities with the
			 Defense Centers of Excellence for Psychological Health and Traumatic Brain
			 Injury in order to establish a tinnitus data registry for members of the Armed
			 Forces affected with tinnitus and other neurological conditions that will
			 enhance scientific progress toward improvements in treatment for tinnitus and
			 associated neurological combat related conditions.
				(c)ReportsNot later than one year after the date of
			 the enactment of this Act, and annually thereafter, the Secretary of Defense
			 shall submit to Congress a report on the activities of the center.
			(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $7,000,000 for each of
			 fiscal years 2011 through 2016.
			4.Aural screenings
			 for members of the Armed Forces
			(a)In
			 generalParagraph (2) of
			 section 1074f(b) of title 10, United States Code, is amended by adding at the
			 end the following new subparagraph:
				
					(D)An aural screening, including an assessment
				of
				tinnitus.
					.
			(b)Effective
			 dateSection 1074f(b)(2) of title 10, United States Code, as
			 added by subsection (a) of this section, shall apply to members of the Armed
			 Forces who are deployed or return from deployment on or after the date that is
			 30 days after the date of the enactment of this Act.
			5.Grant program to
			 encourage tinnitus research
			(a)In
			 generalSubject to the
			 availability of appropriations provided for such purpose, the Secretary of
			 Defense shall establish a program to award grants to institutions to assist
			 such institutions in conducting research on recurrent, chronic, or severe
			 tinnitus and peripheral neurological conditions, including research related to
			 neurology, pharmacology, audiology, otolaryngology, and other disciplines that
			 the Secretary determines appropriate according to newly discovered
			 evidence-based findings.
			(b)Eligibility
				(1)Teaching
			 programAn institution
			 eligible to receive a grant under this section is—
					(A)a hospital with a
			 teaching program described in section 1861(b)(6) of the Social Security Act (42
			 U.S.C. 1395x); or
					(B)an educational
			 institution with demonstrated expertise in tinnitus research.
					(2)ApplicationTo
			 be eligible to receive a grant under this section, an institution shall submit
			 an application to the Secretary of Defense at such time, in such manner, and
			 containing such information as the Secretary may require. The Secretary shall
			 ensure that such applications are peer-reviewed by multidisciplinary tinnitus
			 experts from both the public and private sector.
				(c)Grant
			 amountAn institution awarded
			 a grant under this section may not receive more than $2,500,000 per fiscal year
			 under this section.
			(d)ReportsNot
			 later than December 31 of each year a grant may be awarded under this section,
			 the Secretary of Defense shall submit to Congress a report on the grant
			 program, including a summary of the research related to tinnitus conducted by
			 each grant recipient.
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2011 through 2016.
			6.Improving aural
			 protection for members of the Armed Forces
			(a)In
			 generalThe Secretary of
			 Defense shall examine methods to improve the aural protection for members of
			 the Armed Forces in combat.
			(b)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report on
			 the methods to improve aural protection examined under subsection (a).
			7.Executive agent
			 for tinnitus
			(a)Executive
			 agentNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Defense shall
			 designate a senior official of the Department of Defense to act as the
			 executive agent for tinnitus.
			(b)Roles,
			 responsibilities, and authorities
				(1)In
			 generalNot later than one
			 year after the date of the enactment of this Act, and in accordance with
			 Directive 5101.1, the Secretary of Defense shall prescribe the roles,
			 responsibilities, and authorities of the executive agent designated under
			 subsection (a).
				(2)SpecificationThe roles and responsibilities of the
			 executive agent designated under subsection (a) shall include coordinating
			 common functions related to tinnitus among the military departments.
				(c)SupportIn accordance with Directive 5101.1, the
			 Secretary of Defense shall ensure that the military departments, Defense
			 Agencies, and other components of the Department of Defense provide the
			 executive agent designated under subsection (a) with the appropriate support
			 and resources needed to perform the roles, responsibilities, and authorities of
			 the executive agent.
			(d)DefinitionsIn
			 this section:
				(1)The term Directive 5101.1
			 means Department of Defense Directive 5101.1, or any successor directive
			 relating to the responsibilities of an executive agent of the Department of
			 Defense.
				(2)The term executive agent has
			 the meaning given the term DoD Executive Agent in Directive
			 5101.1.
				
